                Case 2:21-cv-00404-BJR Document 7 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9
      SOURCE NORTH AMERICA, INC., dba
10    ACE   TANK      AND       FUELING                No. 2:21-cv-00404 BJR
      EQUIPMENT, a Texas Corporation,
11                                                     JOINT MOTION AND ORDER TO STAY
                                     Plaintiff,        PROCEEDING PENDING MEDIATION
12
      v.
13
      AHTNA DESIGN-BUILD,              INC.,      an
14    Alaska corporation,

15                                   Defendant.

16
               The parties, by and through their counsel of record, move the court for an order
17
     staying this proceeding until October 1, 2021.
18
               The parties have agreed to conduct a one-day mediation before answer or discovery
19
     begins;                                           is unavailable until mid-September and so the
20 mediation will not take place until September 14, 2021.

21

22

23
     JOINT MOTION AND ORDER
     TO STAY PROCEEDING- 1                                                  999 THIRD AVENUE, SUITE 2525
                                                                          SEATTLE, WASHINGTON 98104-4089
                                                                           (206) 382-2600 FAX: (206) 223-3929
     [2:21 cv 00404 BJR]
              Case 2:21-cv-00404-BJR Document 7 Filed 04/22/21 Page 2 of 2


 1
            In preparation for the mediation, the parties have agreed to a limited exchange of
 2
     information and documentation that would otherwise be disclosed under FRCP 26(a) without
 3
                                               conduct discovery under the Federal Rules if the
 4
     case is not resolved at mediation.
 5          DATED: April 21, 2021
 6 SIMBURG, KETTER, SHEPPARD                            OLES MORRISON RINKER
   & PURDY, LLP                                         & BAKER, LLP
 7
    s/ Andrew D. Shafer                                 /s/ William G. Cason
 8 Andrew D. Shafer, WSBA No. 9405                      William G. Cason, WSBA # 55410
   Attorney for Plaintiff                               Attorney for Defendant
 9 999 Third Avenue, Suite 2525                         701 Pike Street; Suite 1700
   Seattle, WA 98104                                    Seattle, WA 98101
10 Tel:206.382.2600; Direct: 206.330.2054               Tel: 206.623.3427; Fax: 206.682.6234
    e-mail: ashafer@sksp.com                            e-mail: cason@oles.com
11

12                                            ORDER
13                                                      this proceeding pending mediation, it is
14 hereby ordered that all proceedings in this matter are stayed until October 1, 2021 or

15 otherwise ordered by the ourt.

16          Done in open court this 22nd day of April, 2021.
17

18                                                      HON. BARBARA ROTHSTEIN
                                                        UNITED STATES DISTRICT COURT
19

20

21

22

23
     JOINT MOTION AND ORDER
     TO STAY PROCEEDING- 2                                              999 THIRD AVENUE, SUITE 2525
                                                                      SEATTLE, WASHINGTON 98104-4089
                                                                       (206) 382-2600 FAX: (206) 223-3929
     [2:21 cv 00404 BJR]
